OPINION OF THE COURT
VAUGHN J. RUDNICK, Circuit Judge.

ORDER ALLOWING PLAINTIFFS’ MOTION TO USE DEPOSITIONS FROM PRIOR CASE IF WITNESSES REMAIN UNAVAILABLE

This cause came before the court upon Plaintiffs’ motion to use *92depositions of Donnie Cheaves and Jimmy Ray Cheaves, the eye witnesses, taken in the wrongful death action arising from the same accident. The court has reviewed the case law, entertained the argument of counsel, F.S. 90.804(2) and the present unavailability of the witnesses, it is
ADJUDGED:
1. That the motion is granted so long as Donnie Cheaves and Jimmy Ray Cheaves remain unavailable in this cause. The depositions of Donnie Cheaves and Jimmy Ray Cheaves, taken in Gainesville in the wrongful death action, may be used in the present litigation because the party against whom the testimony is being offered had the opportunity and similar motive to develop the testimony by direct, cross and redirect examination and it is not necessary the issue be substantially identical. See Fla. Evidence 2d, (1984) Charles W. Ehrhardt, Section 804.2, p. 551.
ORDERED July 2, 1987, at West Palm Beach, Palm Beach County, Florida.